Citation Nr: 1530911	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and M. L.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from April to December 1972.  He died in July 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.  

In November 2009, the appellant testified before the undersigned in a Board hearing.  A transcript of the hearing is of record.

In June 2010 and February 2012, the Board remanded the claim for additional development. 

The Board remanded the claim in February 2012, in pertinent part, in order for the RO to seek clarification from the appellant as to representation as there appeared to be some discrepancy about this matter.  A VA form 21-22 clarified that the appellant was represented by Attorney Byron Simpson.  However, in August 2014, communication was received from Attorney Simpson, in which he indicated that he was no longer representing the appellant.  Thus, the record indicates that the appellant is representing herself in this appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the Board finds that another remand is necessary in this case.

The appellant asserts that the Veteran's cause of death was due to a history of hepatitis C, which was contracted through inoculations in service.  She asserts that the Veteran had hepatitis C since 1977, and that he had no risk factors for the disease aside from tattoos that he got prior to 1977, possibly during service. 

The Veteran died in July 2006.  The death certificate lists cardiac arrest, hepatorenal syndrome, and end-stage liver disease, as the underlying cause of death.  Additionally, hepatoencephalophathy is listed as a contributing condition cause to the death.

At the time of his death, the Veteran was not service connected for any disability.  

A review of the Veteran's service treatment records do not show any evidence of tattoos or sexually transmitted diseases incurred during service.  No inoculation records were found in the claims file.  

Post-service treatment records show a history of treatment for hepatitis C and hepatitis B from 2001 to the time of the Veteran's death in 2006.  Treatment records indicated a history of sexually transmitted disease and alcoholism prior to 1998.  A March 2005 VA record showed treatment for hepatitis B and C without history of blood transfusion or IV drug use.  At this time, the Veteran reported multiple immunizations during service in 1972.  

A VA medical opinion was obtained in August 2010.  The VA physician opined that it was less likely as not that the Veteran's hepatitis C was caused by or a result of military service.  The physician stated that he was unable to locate any evidence of treatment or risk factor for hepatitis during the Veteran's time in service.  The VA physician, however, did not specifically address the appellant's contention that the Veteran's hepatitis C was result of immunizations received during service.

In this respect, the appellant submitted a letter in May 2015 in which a VA physician opined that the Veteran contracted hepatitis C while in the military and that the jet gun injections would have been very likely the source of his infection.    

The Board notes that, despite the lack of any scientific evidence to document transmission of hepatitis C with jet air gun injectors, VA has deemed such transmission biologically plausible.  See VBA Fast Letter 211 (04-13) (June 29, 2004).

In light of the above, the Board finds that further VA opinion on this matter is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to a physician with expertise in liver disease for a determination as to the likely etiology (i.e., mode of transmission) of the Veteran's hepatitis C. 

The physician should review the claims file to obtain a detailed history regarding the onset of pertinent symptomatology and the Veteran's exposure to risks for hepatitis C during his period of military service and thereafter. (A letter received in May 2015 and authored by a VA physician notes that Veteran contracted hepatitis C while in the military and that jet gun injections would have been very likely the source of his infection). 

Following a review of the Veteran's medical history, the review should set forth the medical probabilities that hepatitis C is traceable to the Veteran's period of military service from April to December 1972.  It is essential that the reviewer include a full discussion of all modes of transmission, and why the reviewer believes that a particular mode of transmission was or was not the source of the Veteran's hepatitis C. (Consideration should include any potential in-service risk factors to include jet air gun injections, and the date when the Veteran became symptomatic relative to the time when he was on active duty.) 

All opinions must be accompanied by a complete explanation of rationale, with citation to supporting factual data.

2. The AOJ must review the claims file and ensure that all the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the appellant's claim for service connection for the cause of the Veteran's death should be re-adjudicated.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




